In a proceeding by a shareholder of appellant for inspection of appellant’s record of its shareholders, etc., pursuant to section 624 of the Business Corporation Law, the appeal is from a judgment of thé Supreme Court, Westchester County, dated October 31, 1969, which granted the application. . Judgment modified in accordance with the written stipulation of the attorneys for the respective parties, dated November 3, 1969, by striking out all its decretal provisions and substituting therefor the following: “ Ordered that, upon receipt by Messrs. Kramer, Lowenstein, Nessen and Kamin, of a cable from one of the t\yo independent directors of Pergamon Press, Ltd. authorizing Raymond L. Falls, Jr. or his law firm to make a demand for a stockholders list of Pergamon Press, Inc., Pergamon Press, Inc. shall turn over forthwith the stockholders list that they have presently and shall direct the transfer agent to bring that list up to date as promptly as possible and furnish the up-to-date material to Mr. Falls.” As so modified, judgment affirmed, without costs. No opinion. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.